DOCUMENTS UNDERCase 4:19-mj-70677-MAG Document
                 SEAL                                                 13 Filed 05/13/19
                                                                           TOTAL           Page 173ofminutes
                                                                                  TIME (m ins):       1
M AGISTRATE JUDGE               DEPUTY CLERK                                             REPORTER/FTR
M INUTE ORDER -AMENDED         Indira Aguilar                                           9:58am to 11:11am
MAGISTRATE JUDGE                DATE                                                     NEW CASE          CASE NUMBER
Kandis A. Westmore                          5/13/2019                                                     19-mj-70677-MAG
                                                        APPEARANCES
DEFENDANT                                    AGE      CUST  P/NP   ATTORNEY FOR DEFENDANT                         PD.      RET.
Don Kollmar                                           Y        P        Ethan Atticus Balogh                      APPT.
U.S. ATTORNEY                                INTERPRETER                              FIN. AFFT                COUNSEL APPT'D
Maureen Bessette                                                                      SUBMITTED

PROBATION OFFICER             PRETRIAL SERVICES OFFICER                 DEF ELIGIBLE FOR                PARTIAL PAYMENT
                              Victoria Gibson                           APPT'D COUNSEL                  OF CJA FEES
                                         PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR               PRELIM HRG       MOTION           JUGM'T & SENTG                                STATUS
                                                                                                                    TRIAL SET
                                                           Status re: Bail
       I.D. COUNSEL                 ARRAIGNMENT              BOND HEARING               IA REV PROB. or            OTHERStatus re:
                                                                                        or S/R
                                                                                                                Extradition Hrg.
                                                             Held- 34 mins                                     mins Held - i min
       Status re:
       DETENTION HRG                ID / REMOV HRG           CHANGE PLEA                PROB. REVOC.                ATTY APPT
        Held- 36 mins                                                                                               HEARING2 mins
                                                        INITIAL APPEARANCE
        ADVISED                   ADVISED                   NAME AS CHARGED                TRUE NAME:
        OF RIGHTS                 OF CHARGES                IS TRUE NAME
                                                          ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON                READING W AIVED                W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT                  SUBSTANCE
                                                            RELEASE
      RELEASED             ISSUED                       AMT OF SECURITY         SPECIAL NOTES                  PASSPORT
      ON O/R               APPEARANCE BOND              $                                                      SURRENDERED
                                                                                                               DATE:
PROPERTY TO BE POSTED                             CORPORATE SECURITY                         REAL PROPERTY:
    CASH    $


      MOTION            PRETRIAL                 DETAINED          RELEASED         DETENTION HEARING                 REMANDED
      FOR               SERVICES                                                    AND FORMAL FINDINGS               TO CUSTODY
      DETENTION         REPORT                                                      W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                               PLEA
    CONSENT                       NOT GUILTY                  GUILTY                      GUILTY TO COUNTS:
    ENTERED
    PRESENTENCE                   CHANGE OF PLEA              PLEA AGREEMENT              OTHER:
    REPORT ORDERED                                            FILED
                                                          CONTINUANCE
TO:                                ATTY APPT                 BOND                      STATUS RE:
5/17/2019                          HEARING                   HEARING                   CONSENT                    TRIAL SET

AT:                                SUBMIT FINAN.              PRELIMINARY              CHANGE OF                  67$786
                                   AFFIDAVIT                  HEARING                  PLEA
9:30am                                                                                                      Further Bail Hearing
                                                              BBBBBBBBBBBBB
BEFORE HON.                        DETENTION                  $55$,*1MENT               MOTIONS                   JUDGMENT &
                                   HEARING                                                                        SENTENCING
KAW
       TIME W AIVED                TIME EXCLUDABLE            IDENTITY /               PRETRIAL                   PROB/SUP REV.
                                   UNDER 18 § USC             REMOVAL                  CONFERENCE                 HEARING
                                   3161                       HEARING
                                                   ADDITIONAL PROCEEDINGS
Proffers were heard by both parties. The Court will take the matter under submission and issue an order. Pretrial to interview
Deft's brother and further interview the current listed possible sureties. Specially set date for Extradition hearing set for 7/11/19
at 10:30am before Magistrate Judge Westmore.
                                                                                             DOCUMENT NUMBER:
